Citation Nr: 0009792	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-14 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a result of exposure to Agent Orange.

2.  Entitlement to an increased evaluation for low back 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.  This appeal arises from a March 1998 rating decision 
of the Department of Veterans Affairs (VA), North Little 
Rock, Arkansas, regional office (RO).  That rating decision, 
in part, denied the veteran's claim for service connection 
for peripheral neuropathy, claimed as a result of exposure to 
Agent Orange, and increased the evaluation of the service 
connected low back syndrome from noncompensable to 10 percent 
disabling.  A hearing officer's decision dated in January 
1999 increased the evaluation of the service connected low 
back syndrome to 40 percent disabling.

In March 2000, a hearing was held in Little Rock, Arkansas, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2. The appellant served in Vietnam in 1966 and 1967.

3.  Peripheral neuropathy was first diagnosed in the 1980's; 
the record does not reflect the presence of peripheral 
neuropathy within weeks or months of exposure to Agent Orange 
nor does it confirm a relationship between any current 
peripheral neuropathy and the appellant's period of active 
duty.

4.  The veteran's service-connected lower back disability is 
manifested by a severe limitation of lumbar spine motion as 
well as pain, muscle spasm and disc herniation without 
evidence of nerve root impingement; the current evidence does 
not demonstrate absent ankle jerk or persistent symptoms of 
sciatic neuropathy, and there is no ankylosis shown.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service nor is there a basis upon which to presume 
incurrence for the applicable presumptive period.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for low back syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 5292, 5293, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral Neuropathy

Initially, the Board notes that the appellant's claim of 
service connection for peripheral neuropathy as a result of 
Agent Orange exposure is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, his allegations 
regarding exposure to the herbicide coupled with the 
statements from a private physician dated in August and 
October 1998 that his neuropathy might be related to exposure 
to Agent Orange are deemed sufficient to render his claim 
plausible.  See Lee v. Brown, 10 Vet. App. 336 (1997) (where 
the Court held that a medical, etiological opinion, employing 
the word "could" should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.)

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  This rule does not 
mean that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, etc., in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id, See also 
Savage v. Gober, 10 Vet. App. 489 (1997).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
now has a certain listed disease, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

For the purposes of the presumptive service connection 
provisions for disability due to Agent Orange exposure under 
38 C.F.R. § 3.309(e), acute and subacute peripheral 
neuropathy mean transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See § 
3.309(e) Note 2.  After review of the evidence of record, the 
Board finds that the evidence in this case does not support a 
finding of peripheral neuropathy within weeks or months of 
exposure to Agent Orange with complete resolution within two 
years of the date of onset.  Accordingly, the above 
presumptive provisions are not deemed to be applicable.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  It is on this basis for which the appellant 
has asserted entitlement to service connection arguing that 
his current peripheral neuropathy is due to his service which 
included exposure to Agent Orange.

After careful review of the evidence of record, the Board 
concludes that service connection for peripheral neuropathy 
as a result of Agent Orange exposure is not warranted.  The 
service medical records reflect no complaints, treatment or 
manifestations of symptoms of peripheral neuropathy during 
service and on service separation examination in July 1967, 
the veteran's neurologic system was found to be normal.  On 
VA examination in April 1968 there were no complaints, 
findings or manifestations of peripheral neuropathy.  
Examination of the back noted no neurological changes.  

A private hospitalization report dated in October 1988 
included a diagnosis of peripheral neuropathy.  This 
diagnosis was confirmed by nerve conduction studies.  The 
veteran reported that he had had intermittent pain in his 
lower extremities for "some time."  

A VA Agent Orange examination was conducted in October 1996.  
The veteran denied any medical problems until "eight or nine 
years ago" when he was diagnosed with peripheral neuropathy.  
The veteran reported that the neurologists that diagnosed 
peripheral neuropathy told him that they did not know the 
cause of the problem.  After a full examination of the 
veteran, the examiner diagnosed peripheral neuropathy of 
undetermined etiology.

A VA neurologic examination was conducted in March 1998.  The 
veteran reported his history of alleged exposure to Agent 
Orange in Vietnam, and his diagnosis of peripheral neuropathy 
in the 1980's.  After a neurologic examination, the examiner 
diagnosed peripheral neuropathy of the lower extremities.  
Etiology was noted as unknown.  

An August 1998 written statement from Tulio E. Bertorini, 
M.D., the veteran's private neurologist, noted that the 
veteran had been concerned about the possibility of being 
exposed to Agent Orange in Vietnam.  Dr. Bertorini stated 
that:

This could indeed cause a neuropathy, 
although he states that it might not be 
exactly related to the timing.  I told 
him if this is a toxin it could have 
presented at a later date.

A second statement from Dr. Bertorini, dated in October 1998, 
stated that the veteran:

has been exposed to Agent Orange.  It is 
possible that his neuropathy might be 
related to this, although I do not have 
absolute proof.  The fact that he was 
exposed to Agent Orange and has a 
progressive peripheral neuropathy of 
unknown etiology makes me think about 
that possibility.

In October 1998, before a Hearing Officer at the RO and again 
in March 2000, before a Member of the Board, the appellant 
offered testimony in support of his claim.  He stated that he 
first developed discomfort in the legs in approximately 1970 
or 1971, and that the discomfort/pain had continued from then 
to the present time.  He further noted that he was first 
diagnosed with peripheral neuropathy in the late 1980's.

While the August and October 1998 statements from the 
veteran's private neurologist, specifically that exposure to 
Agent Orange "could cause" or "might be related to" 
peripheral neuropathy is deemed sufficient to well ground the 
veteran's claim, when viewed in their full context, against 
the backdrop of the evidence of record as a whole, they are 
not found be of sufficient certainty to serve as the basis 
for service connection.  

Dr. Bertorini's statements do not, with any certainty, link 
the development of the appellant's peripheral neuropathy to 
Agent Orange exposure.  They can be characterized as 
speculative in nature, particularly as they include no 
clinical or objective basis for the opinions of a possible 
relationship between exposure to Agent Orange and the 
veteran's peripheral neuropathy.  Opinions which are 
unsupported or unexplained are considered too speculative to 
provide the required medical nexus.  Bloom v. West, 12 Vet. 
App. 185 (1999).  In the present case the August and October 
1998 medical opinions are completely unsupported by the 
clinical data of the service medical records and other post-
service medical evidence.  In the absence of additional 
competent medical evidence to confirm that a causal 
relationship exists between Agent Orange exposure and the 
appellant's peripheral neuropathy, the Board cannot base a 
favorable decision solely upon Dr. Bertorini's comments.  
Furthermore, mere possibility as used in this case, without 
more, is not found to rise to the level to where it could be 
reasonably concluded that the peripheral neuropathy is as 
likely as not due to Agent Orange exposure to allow for 
application of the doctrine of the benefit of the doubt in 
light of the evidence of record as a whole.

Accordingly, the Board concludes that entitlement to service 
connection for peripheral neuropathy due to Agent Orange 
exposure is not warranted.

Low Back Syndrome

The veteran's claim for an increased evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The service medical records show that the veteran suffered a 
lumbosacral strain in a fall from a helicopter in March 1967.  
Service connection was granted for low back syndrome in April 
1968.  A noncompensable evaluation was assigned from October 
1967.  A March 1998 rating decision increased the evaluation 
from noncompensable to 10 percent disabling.  A hearing 
officer's decision dated in January 1999 increased the 
evaluation to 40 percent disabling, from September 1996.  The 
veteran contends that he is entitled to a higher evaluation.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1996).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability is currently evaluated at 
the maximum 40 percent under both Code 5292, for severe 
limitation of lumbar spine motion, and Code 5295, which 
contemplates severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Codes 5292, 5295 (1999).

Code 5293 provides a 60 percent evaluation where the evidence 
shows a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1999).

Magnetic resonance imagining (MRI) conducted on the veteran's 
lumbar spine in October 1998 showed anterior disc herniation 
at L4-5.  This was noted to be of no clinical significance; 
there was no herniation posteriorly and no compression of the 
nerve roots.  

A VA examination was conducted in December 1998.  The veteran 
reported low back pain, numbness below the knees, and 
sensation of weakness in his lower extremities below the 
knees.  He stated that standing, walking, bending and lifting 
all increased his back pain, and that rest helped it 
somewhat.  The veteran reported that he attempted to resist 
his symptoms at work for fear of being replaced.  On 
examination, there was moderate paravertebral muscle spasm.  
There was tenderness at the L4 and L5 midline.  Range of 
lumbar spine motion was:  flexion to 25 degrees, extension to 
10 degrees, and rotation to 10 degrees bilaterally.  There 
was no sciatic tenderness on either side, and no atrophy of 
the lower extremities.  Reflexes were intact.  The veteran 
had hypesthesia below the knee bilaterally, but no motor 
deficit below the knee on either side.  Straight leg raising 
was positive bilaterally at 60 degrees for lower back pain.  
X-rays were unremarkable.  The diagnosis was herniated disk 
at L4 and L5 level.  

A statement dated in February 2000 from Paul Dang, M.D., the 
veteran's treating physician, noted that the veteran had 
chronic lower back pain, and that a neurosurgeon had recently 
determined that the veteran was not a candidate for surgical 
intervention due to lack of impingement on the cord or nerve 
roots.  Dr. Dang reported that the veteran's pain would be 
managed through nerve block, medications, and physical 
therapy.  

The recent medical evidence demonstrates that the veteran's 
service-connected lower back disability causes severe 
limitation of lumbar spine motion, as well as pain, muscle 
spasm and disc herniation without evidence of nerve root 
impingement. 

As noted above, a 60 percent rating may be assigned for a 
pronounced level of intervertebral disc syndrome, with 
persistent symptoms and demonstrable muscle spasm, and little 
intermittent relief.  However, the current disability picture 
more closely approximates the severe level of intervertebral 
disc syndrome, with recurring attacks, which is contemplated 
by the 40 percent disability rating; the most recent 
examination did not demonstrate absent ankle jerk or 
persistent symptoms of sciatic neuropathy.  38 C.F.R. Part 4, 
§ 4.7, Code 5293 (1999).

Also as noted above, the 40 percent rating is the maximum 
rating assignable under Codes 5292 or 5295, and the veteran's 
disability does not meet the criteria for a higher evaluation 
under Code 5293.  Higher ratings may also be assigned for 
ankylosis of the lumbar spine.  38 C.F.R. Part 4, Code 5286, 
5289 (1999).  However, bony fixation of the spine has not 
been demonstrated.  The complaints of pain made by the 
veteran are contemplated in the 40 percent disability, and 
are not subject to a higher evaluation; the most recent 
examiner noted no evidence of acute flare-ups.  See DeLuca, 
supra.; 38 C.F.R. §§ 4.40, 4.45 (1999).  The record here does 
not approximate any applicable criteria for a rating in 
excess of 40 percent.  38 C.F.R. § 4.7 (1999).  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


ORDER

Service connection for peripheral neuropathy, claimed as a 
result of exposure to Agent Orange, is denied.

An evaluation in excess of 40 percent for low back syndrome 
is denied.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

